Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 11,002,965.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except a microphone configured to capture sound in a vicinity of the head-mounted display.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrique  et al. (US 2017/0249021 A1) in view of Norris et al. (US 2019/0387102 A1). 
As to claim 16, Henrique discloses a system [paragraph 0003] comprising: 
a head-mounted display [Head-mounted display (HMD). paragraph 0003]; 
an image sensor attached to the head-mounted display [A camera attached to the head-mounted display conveniently positioned in the environment can observe user. paragraph 0083]; and 
a processing apparatus [Processing unit. paragraph 0003] configured to: 
access an image captured using the image sensor (There are some input methods available for head-mounted display devices, such as gestures captures by a camera, infra-red beams and sensors, built-in touchpads, external mouse or pointer but in some cases, such as in virtual locomotion and navigation, they are not very natural or intuitive. paragraph 0006); 
-42-detect, based at least in part on the image, a face of a person (A camera attached to the head-mounted display conveniently positioned in the environment can observe user. paragraph 0083); 
determine an estimate of an orientation of the face with respect to the head- mounted display (paragraph 0083); and 
detect the hail event based on the estimate of the orientation of the face (paragraph 0083).
However, Henrique fails to disclose responsive to the hail event, invoking an alert using the head-mounted display. Norris teaches responsive to the hail event, invoking an alert using the head-mounted display (The location of the alert being presented to the listener provides directional or locational information. paragraph 0110). 
Henrique and Norris are analogous because they are all directed to head-mounted display system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the microphone for environmental sound taught by Norris in an indoor or outdoor location sensors to notify the user such as that of Henrique as suggested by Norris, for the obvious purpose of alerting the user with sights, by combining prior art elements according to known methods to yield predictable results.

As to claim 18, Henrique discloses the system of claim 16, wherein the processing apparatus is configured to: determine whether a face of the person in the image is associated with a person of interest, and detect the hail event based on the face being associated with a person of interest (paragraph 0083). 

As to claim 19, Henrique discloses the system of claim 16, wherein the processing apparatus is configured to: determine a gaze direction of the person with respect to the head-mounted display, and detect the hail event based on the gaze direction (paragraph 0081). 

As to claim 20, Henrique discloses the system of claim 16, wherein invoking the alert comprises: displaying, using the head-mounted display, video captured using the image sensor concurrently with video content corresponding to a computer-generated reality environment displayed by the head-mounted display (paragraph 0037).  
Allowable Subject Matter
Claims 1-15 are allowed after overcoming the rejection on the ground of nonstatutory obviousness-type double patenting.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                     MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
September 30, 2022